PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/958,950
Filing Date: 29 Jun 2020
Appellant(s): HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED



__________________
Martin J. Sultana
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 June 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1, 5, 6, 8, 10, 11, 15, 16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatenable over Gibson (US 6,490,359 B1) hereinafter known as Gibson in view of Kitayama (US 2006/0251260 A1) hereinafter known as Kitayama.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatenable over Gibson in view of Kitayama in view of Becherer (US 2018/0286462 A1) hereinafter known as Becherer.


(2) Response to Argument

Claim 1 Rejection over Gibson and Kitayama

Appellant argues (pg. 7) that, in respect to the cited passages of Gibson, “it is unclear as to what aspects correspond to the claimed “plurality of target devices”, “the selected target devices”, and “measurement that are specific for each device”.  Further, Appellant argues (pg. 8) that even if the left speaker and the right speaker correspond to the target devices and the delay of Gibson corresponds to the claimed measurements, Gibson fails to disclose the left and right loudspeakers being selected and that a delay is then applied that is specific to the left and right loudspeakers.

First, Examiner notes that, as cited in the Final Rejection (14 February 2022), the plurality of target devices is taught by the left and right speakers of Gibson.  Moreover, Appellant seems to be arguing for a specific way of selecting the plurality of target devices – a function which is not yet present in the claims.  The claims merely state: “receive a selection of a plurality of target devices and apply the audio system framework to the selected target devices ...”  In other words, the claims merely require a way to select the plurality of target devices to apply the audio system framework.  Given the breadth of the claim language, under the broadest reasonable interpretation, the function of selection may reasonably be interpreted as the user applying effects to the speakers indicated on the interface, i.e. since the effect is being applied to the speakers, applying the effect has the function of selecting the speakers.  As Gibson teaches: “when one places the original sound in the left speaker and the short delay in the right speaker, the aural effect is that the sound is ‘stretched’ between the speakers...”  In other words, the application and manipulation of the effects are in relation to the left and right speaker.  Thus, speaker selection is a necessary function of Gibson when applying and manipulating the effects.  

Appellant further argues (pg. 9) that, with respect to Kitayama, it is “unclear as to how selecting multiple elements and simultaneously moving them corresponds to receiving a selection of a plurality of target devices and applying an audio system framework to the selected target simultaneously as required in claim 1.”  Appellant requests what features in the references correspond to the claimed “measurement of the at least one selected algorithm”, “the selected plurality of target device”, “audio system framework of the selected plurality of target devices”, and “measurements” that “are specific to each target device”

The breadth of the claims extends to the definition of the foregoing terms.  As provided above and in the Final Rejection, (14 February 2022), the plurality of target devices is taught by the left and right speakers of Gibson and the application of the effects to the speakers teaches the selection of the plurality of target devices.  Moreover, Gibson teaches applying different effects to the selected channels.  The effects are interpreted as the signal processing algorithms.  Gibson further teaches displaying how each effect is used in the mix, i.e. the results of adding the effects, which is interpreted as “measurement”.  The claims are also broad and vague with regard to “measurement”.  The claims do not specify what is being measured or offer any more specificity regarding the measurements.  Accordingly, Gibson teaches controlling multiple effects on the interface as they pertain to the selected speakers.  The “measurements” of the effects are presented on the interface and they relate to each effect and to the left and right speakers.  Moreover, the claims also do not further define an “audio system framework”.  The claims merely state: “generate an audio system framework based on the at least one selected audio components and presenting a visual representation of the least a portion of the audio system framework via the interface”.  Accordingly, in Gibson, any selection of components, effects, etc... teaches generating an audio system framework.  

Examiner notes that Kitayama is merely used to show that a plurality of devices, of various types, can be selected simultaneously.  


Claim 10 Rejection over Gibson and Kitayama

Appellant argues (pg. 10) that, that the Office has asserted that claimed features of the measurement of the at least one selected algorithm and the at least one selected audio component corresponds to a delay effect and that the Office provides inconsistent interpretations for the claimed measurement, i.e. to correspond to the delay effect in claim 1 and to correspond to frequencies and volumes of harmonic tones with respect to claim 10.  

Examiner respectfully disagrees.  In both cited sections, Gibson teaches visually showing the outcome of applying different algorithms (effects) to the audio data.  In each case, the foregoing results in modifying the audio output.  Moreover, Appellant incorrectly characterizes the citation of Gibson of only applying to the delay effect.  However, Gibson teaches (Fig. 6, col. 8, lines 3-51 – as provided in the Final Rejection, 14 February 2022) multiple types of effects which the user can apply and manipulate.

Appellant further argues (pg. 11) that Gibson “fails to teach ... that there is a simulation of an audio signal that is being performed that is based on, or otherwise contingent on a measurement of the harmonics.”

However, Appellant seems to be arguing for functionality not yet present in the claims.  First, “simulate an audio output based on the measurement” is not further defined and is broad in scope.  Moreover, the instant specification does not provide further specificity.  ¶[0068] of the instant specification provides that “the processor 110 may store and/or display post-measurement data as it related to the device and applied algorithms.  This may include outputting an output signal based on an input signal after simulating the framework and based on the measurement data.”  In other words, the instant specification seems to relate simulating an audio output based on the measurement of the least one selected algorithm as displaying post-measurement data as it related to the device and applied algorithms.  Accordingly, Gibson teaches displaying the results of applying various effects on the audio data and visually showing the different frequencies and volumes of harmonic tones of the signals to visually identify the characteristics of the sound, which is interpreted as simulation of the audio output.  This simulation is based on the all the effects applied on the audio data.  



Claims 11, 20, 9, and 19 Rejection over Gibson and Kitayama

Same analysis applies to claims 11, 20, 9 and 19 as provided above.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145                                                                                                                                                                                                        

Conferees:
/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.